       Case 1:18-cr-00454-KPF Document 239 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              18 Cr. 454 (KPF)

ALLEN WALKER,                                     SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a telephonic conference

concerning Defendant’s proposed bail package on May 7, 2020, at 10:00 a.m.

The dial-in information is as follows: At 10:00 a.m. on May 7, 2020 the

parties shall call (888) 363-4749 and enter access code 5123533. Please

note, the conference will not be available prior to 10:00 a.m.

      SO ORDERED.

Dated: May 6, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
